                        Case 2:18-bk-20151-ER                Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04    Desc
                                                               Main Document    Page 1 of 33


                                  1   LOEB & LOEB LLP
                                      KARL E. BLOCK (SBN 112739)
                                  2   DANIEL B. BESIKOF (Pro Hac Vice Pending)
                                      LISA E. RUBIN (SBN 317355)
                                  3   10100 Santa Monica Boulevard, Suite 2200
                                      Los Angeles, California 90067
                                  4   Telephone: 310.282.2000
                                      Facsimile: 310.282.2200
                                  5   kblock@loeb.com; dbesikof@loeb.com; lrubin@loeb.com
                                  6   Attorneys for Creditor
                                      SCAN Health Plan, a California nonprofit
                                  7   public benefit corporation
                                  8
                                                               UNITED STATES BANKRUPTCY COURT
                                  9
                                                               CENTRAL DISTRICT OF CALIFORNIA
                            10
                                                                       LOS ANGELES DIVISION
                            11
                            12        In re                                          Lead Case No.: 2:18-bk-20151-ER
                                                                                     CHAPTER: 11
                            13        VERITY HEALTH SYSTEM OF                        Jointly Administered With:
                                      CALIFORNIA, INC., et al.,                      Case No. 2:18-bk-20162-ER
                            14                                                       Case No. 2:18-bk-20163-ER
                                                Debtors and Debtors in Possession.   Case No. 2:18-bk-20164-ER
                            15                                                       Case No. 2:18-bk-20165-ER
                                         Affects All Debtors                         Case No. 2:18-bk-20167-ER
                            16                                                       Case No. 2:18-bk-20168-ER
                                       Affects Verity Health System of              Case No. 2:18-bk-20169-ER
                            17          California, Inc.                             Case No. 2:18-bk-20171-ER
                                       Affects O’Connor Hospital                    Case No. 2:18-bk-20172-ER
                            18         Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20173-ER
                                       Affects St. Francis Medical Center           Case No. 2:18-bk-20175-ER
                            19         Affects St. Vincent Medical Center           Case No. 2:18-bk-20176-ER
                                       Affects Seton Medical Center                 Case No. 2:18-bk-20178-ER
                            20         Affects O’Connor Hospital Foundation         Case No. 2:18-bk-20179-ER
                                       Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20180-ER
                            21          Foundation                                   Case No. 2:18-bk-20181-ER
                                       Affects St. Francis Medical Center of
                            22          Lynwood Foundation                           REQUEST FOR PAYMENT OF
                                       Affects St. Vincent Foundation               ADMINISTRATIVE EXPENSE
                            23         Affects St. Vincent Dialysis Center, Inc.    CLAIMS OF SCAN HEALTH PLAN
                                       Affects Seton Medical Center Foundation
                            24         Affects Verity Business Services             Hearing:
                                       Affects Verity Medical Foundation            Date:       NO HEARING SET
                            25         Affects Verity Holdings, LLC                 Time:
                                       Affects De Paul Ventures, LLC                Location:
                            26         Affects De Paul Ventures – San Jose
                                        Dialysis, LLC,
                            27
                                                Debtors and Debtors in Possession.
                            28

      Loeb & Loeb
A Limited Liability Partnership       18229655.2       REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS
    Including Professional
         Corporations
                                      209585-10011                     OF SCAN HEALTH PLAN
                        Case 2:18-bk-20151-ER                Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04           Desc
                                                               Main Document    Page 2 of 33


                                  1            SCAN Health Plan, a California nonprofit public benefit corporation (“SCAN”), by
                                  2   and through its undersigned counsel, hereby submits this request for payment of
                                  3   administrative expense claims (this “Request for Payment”). In support of this Request for
                                  4   Payment, SCAN respectfully submits as follows.
                                  5            BACKGROUND
                                  6            A.     The SCAN Agreements.
                                  7            SCAN is a California nonprofit corporation headquartered in Long Beach,
                                  8   California. Since its formation in the 1970’s, SCAN has played a material part in seeking
                                  9   favorable healthcare outcomes for seniors. Until the program was ended in 2004, SCAN
                            10        was a social HMO (health maintenance organization), providing health care benefits to
                            11        seniors by way of long term and acute care in order to minimize institutionalization of its
                            12        members. At the conclusion of the social HMO program, SCAN was designated as a
                            13        Medicare Advantage Organization by the Centers for Medicare & Medicaid Services
                            14        (“CMS”) of the United States Department of Health & Human Services.
                            15                 SCAN is under contract with CMS pursuant to Section 402 of the 1967
                            16        Amendments to the Social Security Act and the Department of Health Services of the State
                            17        of California pursuant to Article 1 (commencing with Section 14490) of the California
                            18        Welfare and Institutions Code, and is licensed by the State of California’s Department of
                            19        Managed Health Care as a health care service plan pursuant to the Knox-Keene Health
                            20        Care Service Plan Act of 1975, as amended.
                            21                 As a result of its Federal and State licensing, SCAN continues to offer benefit plans
                            22        to Medicare beneficiaries who choose to enroll with SCAN. SCAN also provides
                            23        important community benefits to its members. These benefits include the Independence at
                            24        Home program (IAH) that provides long term and personal care coordination for low-
                            25        income seniors and functionally disabled adults. SCAN also sponsors the Volunteer
                            26        Action for Aging (VAA) program, a community service that provides individuals with the
                            27        ability to volunteer for episodic events and ongoing opportunities and engage isolated
                            28        seniors in community activities.

                                                                                     2
      Loeb & Loeb
A Limited Liability Partnership       18229655.2       REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS
    Including Professional
         Corporations
                                      209585-10011                     OF SCAN HEALTH PLAN
                        Case 2:18-bk-20151-ER               Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04            Desc
                                                              Main Document    Page 3 of 33


                                  1            SCAN has more than 200,000 members in Northern and Southern California.
                                  2   SCAN has contracts with many of the Debtors, including St. Vincent’s Medical Center
                                  3   (“St. Vincent”), St. Francis Medical Center (“St. Francis”), O’Connor Hospital and Seton
                                  4   Medical Center (“Seton”). The SCAN agreement with O’Connor Hospital was assumed.
                                  5   The remaining five contracts are the subject of the pending sale and of this Request for
                                  6   Payment.
                                  7            Two of the five relevant SCAN agreements are “capitation” agreements: (i) the
                                  8   Agreement Between SCAN Health Plan and St. Francis Medical Center for the Provision
                                  9   of SCAN Hospital Services to St. Francis IPA Medical Group, Inc., dated February 1,
                            10        2002 (as amended, the “St. Francis Capitation Agreement”); and (ii) the Agreement
                            11        Between SCAN Health Plan and St. Vincent Medical Center for the Provision of SCAN
                            12        Hospital Services to St. Vincent IPA Medical Corporation, dated March 1, 2002 (as
                            13        amended, the “St. Vincent Capitation Agreement” and, together with the St. Francis
                            14        Capitation Agreement, the “Capitation Agreements”).
                            15                 Pursuant to the Capitation Agreements, SCAN contracts to make monthly payments
                            16        to St. Francis and St. Vincent for each of the SCAN health plan members assigned to
                            17        receive care through St. Francis and St. Vincent (the “Capitation Payments”). In exchange
                            18        for the Capitation Payments, St. Francis and St. Vincent agree to provide certain medical
                            19        services to the SCAN members that are subject to the Capitation Agreements, to assume
                            20        financial risk for the care of the members and to perform certain delegated services for
                            21        such members.
                            22                 Each of the Capitation Agreements includes a division of financial responsibility
                            23        between St. Francis and St. Vincent (as applicable) on the one hand, and SCAN on the
                            24        other hand, that specifies which party is financially responsible for the provision of certain
                            25        services to SCAN’s members. The Capitation Payments are fixed in amount, per member,
                            26        and are paid by SCAN whether or not any SCAN plan members actually are provided
                            27        services by St. Francis and St. Vincent.
                            28

                                                                                    3
      Loeb & Loeb
A Limited Liability Partnership       18229655.2       REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS
    Including Professional
         Corporations
                                      209585-10011                     OF SCAN HEALTH PLAN
                        Case 2:18-bk-20151-ER               Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04           Desc
                                                              Main Document    Page 4 of 33


                                  1            SCAN is also party to three “fee for service” agreements: (i) the Interim Per Diem
                                  2   Hospital Services Agreement Between SCAN Health Plan and St. Francis Medical Center,
                                  3   for the Provision of SCAN Hospital Services to SCAN Members, dated December 1, 2009
                                  4   (as amended, the “St. Francis Per Diem Agreement”); the (ii) Agreement between Scan
                                  5   Health Plan and Seton Medical Center, for the Provision of Hospital Services (Fee for
                                  6   Service), dated October 1, 2012 (as amended, the “Seton Agreement”); and (iii) the
                                  7   Agreement Between SCAN Health Plan and St. Vincent Medical Center for the Provision
                                  8   of SCAN Health Plan Hospital and Other Services (as amended, the “St. Vincent Per Diem
                                  9   Agreement,” and collectively with the St. Francis Per Diem Agreement and the Seton
                            10        Agreement, the “Fee for Service Agreements” and collectively with the Capitation
                            11        Agreements, the “SCAN Agreements”).1
                            12                 Pursuant to the Fee for Service Agreements, SCAN agreed to pay certain agreed-
                            13        upon fees to the Debtors in exchange for the provision of certain covered medical services
                            14        to SCAN’s members. These fees are paid by SCAN (“Service Payments”) only upon,
                            15        among other things, the services actually having been rendered to SCAN’s members.
                            16                 B.    The Bankruptcy Case And Sale Process.
                            17                 On August 31, 2018 (“Petition Date”), each of the Debtors filed a voluntary petition
                            18        for relief under Chapter 11 of the Bankruptcy Code.
                            19                 On February 19, 2019, the Court entered the Order (1) Approving Form of Asset
                            20        Purchase Agreement for Stalking Horse Bidder and for Prospective Overbidders,
                            21        (2) Approving Auction Sale Format, Bidding Procedures and Stalking Horse Bid
                            22        Protections, (3) Approving Form of Notice to be Provided to Interested Parties,
                            23        (4) Scheduling a Court Hearing to Consider Approval of the Sale to the Highest Bidder
                            24        and (5) Approving Procedures Related to the Assumption of Certain Executory Contracts
                            25        and Unexpired Leases; and (II) an Order (A) Authorizing the Sale of Property Free and
                            26
                            27                 1
                                              The SCAN Agreements are voluminous, contain highly confidential and
                                      proprietary business terms and thus are not attached hereto. Redacted copies (unless
                            28        otherwise agreed) will be made available upon written request to SCAN’s counsel.
                                                                                    4
      Loeb & Loeb
A Limited Liability Partnership       18229655.2       REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS
    Including Professional
         Corporations
                                      209585-10011                     OF SCAN HEALTH PLAN
                        Case 2:18-bk-20151-ER                 Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04          Desc
                                                                Main Document    Page 5 of 33


                                  1   Clear of All Claims, Liens and Encumbrances; Memorandum of Points and Authorities in
                                  2   Support Thereof [Docket No. 1572] (the “Bidding Procedures Order”),2 authorizing
                                  3   Debtors to conduct an auction to select the party (the “Successful Bidder”) to purchase
                                  4   certain assets, including the APA Facilities and the other Assets (the “Sale Assets”).
                                  5            The status of the SCAN Agreements in connection with the sale has not yet been
                                  6   determined. The Debtors have neither rejected nor assumed the SCAN Agreements.
                                  7   SCAN has submitted cure objections relating to the assumption of the SCAN Agreements,
                                  8   which remain unresolved.
                                  9                  i.       Claims Under The Capitation Agreements.
                            10                 From time to time, SCAN members that are the subject of the Capitation
                            11        Agreements obtain care from providers other than St. Francis and St. Vincent, despite the
                            12        provision of that care being the financial responsibility of St. Francis and St. Vincent (as
                            13        applicable). Circumstances exist where SCAN could be required to pay for those services
                            14        on behalf of its members, and St. Francis and St. Vincent would be obligated to reimburse
                            15        SCAN for those amounts.
                            16                 Since the Petition Date, certain claims that have been made for services rendered on
                            17        behalf of SCAN’s members by providers other than St. Francis for which St. Francis is
                            18        financially responsible (the “St. Francis Amounts”). St. Francis is obligated to reimburse
                            19        SCAN in respect of the St. Francis Amounts to the extent those amounts are paid to the
                            20        non-St. Francis provider by SCAN. To the extent any St. Francis Amounts arising after
                            21        the Petition Date SCAN have been paid by SCAN and have not been reimbursed by St.
                            22        Francis, SCAN asserts an administrative expense claim in respect thereof (the “St. Francis
                            23        Reimbursement Amounts”). The amount of St. Francis Reimbursement Amounts owed to
                            24        SCAN currently is unliquidated.
                            25                 Since the Petition Date, certain claims that have been made for services rendered on
                            26        behalf of SCAN’s members by providers other than St. Vincent for which St. Vincent is
                            27
                                               2
                                               Capitalized terms used but not defined herein shall have the meanings ascribed to
                            28        those terms in the Bidding Procedures Order.
                                                                                    5
      Loeb & Loeb
A Limited Liability Partnership       18229655.2          REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS
    Including Professional
         Corporations
                                      209585-10011                        OF SCAN HEALTH PLAN
                        Case 2:18-bk-20151-ER               Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04           Desc
                                                              Main Document    Page 6 of 33


                                  1   financially responsible (the “St. Vincent Amounts”). St. Vincent is obligated to reimburse
                                  2   SCAN in respect of the St. Vincent Amounts to the extent those amounts are paid to the
                                  3   non-St. Vincent provider by SCAN. To the extent any St. Vincent Amounts arising after
                                  4   the Petition Date SCAN have been paid by SCAN and have not been reimbursed by St.
                                  5   Vincent, SCAN asserts an administrative expense claim in respect thereof (the “St. Vincent
                                  6   Reimbursement Amounts”). The amount of St. Vincent Reimbursement Amounts owed to
                                  7   SCAN currently is unliquidated.
                                  8            In addition, SCAN is owed money under the Capitation Agreements in an
                                  9   unliquidated amount due to, among other things, (i) overpayments by SCAN, (ii) breaches
                            10        or potential breaches by St. Francis and St. Vincent of their respective Capitation
                            11        Agreements; (iii) for indemnification obligations owed by the applicable Debtors to SCAN
                            12        under the Capitation Agreements; and (iv) otherwise as provided in the Capitation
                            13        Agreements (the “Ancillary Capitation Amounts”). SCAN asserts an administrative
                            14        expense claim for all Ancillary Capitation Amounts arising after the Petition Date (the
                            15        “Postpetition Ancillary Capitation Amounts”), which amount is presently unliquidated.
                            16                 SCAN has rights of recoupment under each of the Capitation Agreements and
                            17        reserves the right to recoup all amounts owed to SCAN against future Capitation Payments
                            18        owed under the Capitation Agreements in accordance with the terms of the Capitation
                            19        Agreements and/or applicable law.
                            20                       ii.   Claims Under The Fee For Service Agreements.
                            21                 From time to time, the Debtors owe money to SCAN under the Fee for Service
                            22        Agreements as a result of, among other things, (i) overpayment by SCAN of Service
                            23        Payments; (ii) payments made in error by SCAN for services that were not subject to the
                            24        Fee for Service Agreements; (iii) breaches by the applicable Debtors under the Fee for
                            25        Service Agreements; (iv) indemnification obligations owed by the applicable Debtors to
                            26        SCAN under the Fee for Service Agreements; and (v) otherwise as provided in the Fee for
                            27        Service Agreements (the “Fee for Service Amounts”). To the extent SCAN is owed any
                            28        Fee for Service Amounts arising after the Petition Date (the “Postpetition Fee for Service

                                                                                   6
      Loeb & Loeb
A Limited Liability Partnership       18229655.2       REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS
    Including Professional
         Corporations
                                      209585-10011                     OF SCAN HEALTH PLAN
                        Case 2:18-bk-20151-ER               Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04             Desc
                                                              Main Document    Page 7 of 33


                                  1   Amounts”), SCAN hereby asserts an administrative expense claim, the amount of which is
                                  2   presently unliquidated.
                                  3            SCAN has rights of recoupment under each of the Fee for Service Agreements and
                                  4   reserves the right to recoup all amounts owed to SCAN against future Service Payments
                                  5   owed under the Fee for Service Agreements in accordance with the terms of the Fee for
                                  6   Service Agreements and/or applicable law.
                                  7            C.    SCAN is Entitled to Payment of Administrative Expense Claims.
                                  8            SCAN asserts that it has a claim under the SCAN Agreements, presently
                                  9   unliquidated, for all St. Francis Reimbursement Amounts, St. Vincent Reimbursement
                            10        Amounts, Postpetition Ancillary Capitation Amounts, and Postpetition Fee for Service
                            11        Amounts (the “Postpetition Amounts”).
                            12                 The Debtors have not assumed or rejected any of the SCAN Agreements. It is well
                            13        settled that “[i]f the debtor-in-possession elects to continue to receive benefits from the
                            14        other party to an executory contract pending a decision to reject or assume the contract, the
                            15        debtor-in-possession is obligated to pay for the reasonable value of” those benefits. NLRB
                            16        v. Bildisco and Bildisco, 465 U.S. 513, 531 (1984).
                            17                 The SCAN Agreements provided benefit to the estates that would entitle SCAN to
                            18        an administrative expense claim in the full amount of the Postpetition Amounts. With
                            19        respect to the St. Francis Reimbursement Amounts and the St. Vincent Reimbursement
                            20        Amounts, SCAN provided value to the Debtors’ estates, on a dollar for dollar basis, by
                            21        satisfying claims on which the Debtors are liable. Likewise, the Postpetition Ancillary
                            22        Capitation Amounts and the Postpetition Fee for Service Amounts largely represent
                            23        overpayments made by SCAN to the Debtors under the applicable agreements. Those
                            24        overpayments and the other benefits under the SCAN Agreements giving rise to the
                            25        Postpetition Ancillary Capitation Amounts and the Postpetition Fee for Service Amounts
                            26        enriched the Debtors’ estates and are sufficient benefit to the Debtors’ estates to justify the
                            27        payment of an administrative expense claim to SCAN.
                            28

                                                                                    7
      Loeb & Loeb
A Limited Liability Partnership       18229655.2       REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS
    Including Professional
         Corporations
                                      209585-10011                     OF SCAN HEALTH PLAN
                        Case 2:18-bk-20151-ER               Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04            Desc
                                                              Main Document    Page 8 of 33


                                  1            Because the Debtors benefited postpetition from the Postpetition Amounts, such
                                  2   amounts are entitled to administrative expense priority as actual and necessary costs of
                                  3   preserving the Debtors’ estates under Section 503(b)(1) of the Bankruptcy Code.
                                  4   However, even if the Debtors were, somehow, not benefitted by the Postpetition Amounts,
                                  5   the Debtors would still be obligated to SCAN for the Postpetition Amounts as an
                                  6   administrative claim because, absent such payment, SCAN would be damaged from the
                                  7   Debtors’ continued operation after the Petition Date, a result that is inappropriate under the
                                  8   seminal case of Reading Co. v. Brown, 391 U.S. 471, 88 S.Ct. 1759, 20 L.Ed.2d 751
                                  9   (1968) (administrative claim is appropriate where it arises out of the operation of a
                            10        debtor’s business during bankruptcy, as a matter of fundamental fairness”).
                            11                 D.    Supporting Documents And Reservation of Rights.
                            12                 This Request for Payment is supported by (i) the SCAN Agreements, (ii) certain
                            13        correspondence, (iii) the books and records of SCAN and (upon information and belief) the
                            14        Debtors, and (iv) other supporting documentation. The SCAN Agreements are
                            15        voluminous, contain highly confidential commercial terms and are in the possession of the
                            16        Debtors, upon information and belief. The remaining supporting documentation is also
                            17        voluminous, contains confidential health information regarding SCAN’s members and may
                            18        also be in the Debtor’s possession. None of the foregoing documents is attached hereto for
                            19        the reasons articulated. SCAN will provide redacted copies to any party in interest, upon
                            20        request, of such documents, unless agreed otherwise.
                            21                 The execution and filing of this Request for Payment is not (i) a waiver by SCAN of
                            22        the right to assert any and all other claims of whatever kind or nature that it has, may have,
                            23        or that come to SCAN’s attention or arise after the filing of this Request for Payment (and
                            24        the filing of this Request for Payment shall not be deemed a waiver of any such rights);
                            25        (ii) a consent or submission by SCAN to the jurisdiction of any Court with respect to any
                            26        proceeding commenced in this or any other case against or otherwise involving SCAN;
                            27        (iii) an election of remedy that waives or otherwise affects any other remedy; (iv) a waiver
                            28        of any rights or remedies under, relating to or in connection with any transactional

                                                                                   8
      Loeb & Loeb
A Limited Liability Partnership       18229655.2       REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS
    Including Professional
         Corporations
                                      209585-10011                     OF SCAN HEALTH PLAN
                        Case 2:18-bk-20151-ER               Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04              Desc
                                                              Main Document    Page 9 of 33


                                  1   documents between SCAN and the Debtor or otherwise in respect of the Debtors, their
                                  2   affiliates or any other person or entity; or (vi) a waiver of or limitation on any rights or
                                  3   remedies of SCAN, at law or in equity.
                                  4            SCAN expressly reserves the right (i) to respond to any objection to this Request for
                                  5   Payment, including by providing additional documentary support for the amounts asserted
                                  6   hereby; and (ii) to amend or supplement this Request for Payment in any respect,
                                  7   including, but not limited to, the filing of additional Requests for Payment of claims not
                                  8   covered by this Request for Payment or supplemental Requests for Payment to liquidate
                                  9   amounts set forth herein as unliquidated.
                            10                 CONCLUSION
                            11                 WHEREFORE, for the foregoing reasons, SCAN respectfully requests that the
                            12        Court grant SCAN an administrative expense claim under Section 503(b)(1) in an amount
                            13        consistent with this Request for Payment.
                            14
                                      Dated: October 7, 2019                      LOEB & LOEB LLP
                            15                                                    KARL E. BLOCK
                                                                                  DANIEL B. BESIKOF
                            16                                                    LISA E. RUBIN
                            17
                                                                                  By: /s/ Karl E. Block
                            18                                                        Karl E. Block
                                                                                      Daniel B. Besikof
                            19                                                        Lisa E. Rubin
                                                                                      Attorneys for Creditor
                            20                                                        SCAN Health Plan, a California nonprofit
                                                                                      public benefit corporation
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                                     9
      Loeb & Loeb
A Limited Liability Partnership       18229655.2       REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS
    Including Professional
         Corporations
                                      209585-10011                     OF SCAN HEALTH PLAN
        Case 2:18-bk-20151-ER                    Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 10 of 33


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 10100
Santa Monica Boulevard, Suite 2200, Los Angeles, California 90067.

A true and correct copy of the foregoing document entitled (specify): REQUEST FOR PAYMENT OF ADMINISTRATIVE
EXPENSE CLAIMS OF SCAN HEALTH PLAN will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
7, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 7, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Federal Express
Honorable Earnest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 7, 2019                                                                                Tannette Gates
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 11 of 33


                                                                    Service List

                                                               Overnight Delivery


Sam J Alberts
DENTONS US LLP
1900 K Street NW
Washington, DC 20006

Shirley Cho
Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Bl 13th Fl
Los Angeles, CA 90067-4100

Steven J Kahn
10100 Santa Monica Blvd Ste 13th Flr
Los Angeles, CA 90067-4003

Nicholas A Koffroth
Dentons US LLP
601 South Figueroa Street
Suite 2500
Los Angeles, CA 90017

Samuel R Maizel
Dentons US LLP
601 South Figueroa Street
Suite 2500
Los Angeles, CA 90017

Patrick Maxcy
Dentons US LLP
233 S Wacker Dr Ste 5900
Chicago, IL 60606

John A Moe, II
Dentons US LLP
601 S. Figueroa Street
Suite 2500
Los Angeles, CA 90017-5704

Claude D Montgomery
Dentons US LLP
1221 Avenue of the Americas
New York, NY 10020-1001


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 12 of 33


Tania M Moyron
Dentons US LLP
601 South Figuerora Street
Suite 2500
Los Angeles, CA 90017-5704




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 13 of 33



                                                              Electronic Mail Notice

                                                                     Service List

Alexandra Achamallah on behalf of Creditor Committee Official Committee of Unsecured Creditors of Verity Health
System of California, Inc., et al.; aachamallah@milbank.com, rliubicic@milbank.com

Alexandra Achamallah on behalf of Plaintiff Official Committee of Unsecured Creditors of Verity Health System of
California, Inc., et al. aachamallah@milbank.com, rliubicic@milbank.com

Melinda Alonzo on behalf of Creditor AT&T; ml7829@att.com

Robert N Amkraut on behalf of Creditor Swinerton Builders ramkraut@foxrothschild.com

Kyra E Andrassy on behalf of Creditor MGH Painting, Inc.; kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;
gcruz@swelawfirm.com; jchung@swelawfirm.com

Kyra E Andrassy on behalf of Creditor Transplant Connect, Inc.; kandrassy@swelawfirm.com,
lgarrett@swelawfirm.com; gcruz@swelawfirm.com;jchung@swelawfirm.com

Kyra E Andrassy on behalf of Interested Party Courtesy NEF; kandrassy@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com; jchung@swelawfirm.com

Simon Aron on behalf of Interested Party RCB Equities #1, LLC saron@wrslawyers.com

Lauren T Attard on behalf of Creditor SpecialtyCare Cardiovascular Resources, LLC lattard@bakerlaw.com,
agrosso@bakerlaw.com

Allison R Axenrod on behalf of Creditor CRG Financial LLC allison@claimsrecoveryllc.com

Keith Patrick Banner on behalf of Creditor Abbott Laboratories Inc. kbanner@greenbergglusker.com,
sharper@greenbergglusker.com;calendar@greenbergglusker.com

Keith Patrick Banner on behalf of Interested Party CO Architects; kbanner@greenbergglusker.com,
sharper@greenbergglusker.com; calendar@greenbergglusker.com

Cristina E Bautista on behalf of Creditor Health Net of California, Inc. cristina.bautista@kattenlaw.com,
ecf.lax.docket@kattenlaw.com

James Cornell Behrens on behalf of Attorney Milbank, Tweed, Hadley & Mccloy jbehrens@milbank.com,
gbray@milbank.com; mshinderman@milbank.com; dodonnell@milbank.com;jbrewster@milbank.com;
JWeber@milbank.com

James Cornell Behrens on behalf of Creditor Committee Official Committee of Unsecured Creditors of Verity Health
System of California, Inc., et al. jbehrens@milbank.com, gbray@milbank.com; mshinderman@milbank.com;
dodonnell@milbank.com; jbrewster@milbank.com; JWeber@milbank.com

James Cornell Behrens on behalf of Financial Advisor FTI Consulting, Inc. jbehrens@milbank.com,
gbray@milbank.com; mshinderman@milbank.com; dodonnell@milbank.com; jbrewster@milbank.com;
JWeber@milbank.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 14 of 33


James Cornell Behrens on behalf of Plaintiff Official Committee of Unsecured Creditors of Verity Health System of
California, Inc., et al. jbehrens@milbank.com, gbray@milbank.com; mshinderman@milbank.com;
dodonnell@milbank.com; jbrewster@milbank.com; JWeber@milbank.com

Ron Bender on behalf of Health Care Ombudsman J. Nathan Ruben rb@lnbyb.com

Ron Bender on behalf of Health Care Ombudsman Jacob Nathan Rubin rb@lnbyb.com

Bruce Bennett on behalf of Creditor NantHealth, Inc. bbennett@jonesday.com

Bruce Bennett on behalf of Creditor Nantworks, LLC bbennett@jonesday.com

Bruce Bennett on behalf of Creditor Verity MOB Financing II LLC bbennett@jonesday.com

Bruce Bennett on behalf of Creditor Verity MOB Financing LLC bbennett@jonesday.com

Peter J Benvenutti on behalf of Creditor County of San Mateo pbenvenutti@kellerbenvenutti.com,
pjbenven74@yahoo.com

Leslie A Berkoff on behalf of Creditor Centinel Spine LLC lberkoff@moritthock.com, hmay@moritthock.com

Steven M Berman on behalf of Creditor KForce, Inc. sberman@slk-law.com

Stephen F Biegenzahn on behalf of Creditor Josefina Robles efile@sfblaw.com

Stephen F Biegenzahn on behalf of Interested Party Courtesy NEF efile@sfblaw.com

Scott E Blakeley on behalf of Creditor Universal Hospital Services, Inc. seb@blakeleyllp.com, ecf@blakeleyllp.com

Karl E Block on behalf of Creditor SCAN Health Plan; kblock@loeb.com, jvazquez@loeb.com; ladocket@loeb.com;
kblock@ecf.courtdrive.com

Karl E Block on behalf of Interested Party Courtesy NEF; kblock@loeb.com, jvazquez@loeb.com; ladocket@loeb.com;
kblock@ecf.courtdrive.com

Dustin P Branch on behalf of Interested Party Wells Fargo Bank, National Association, as indenture trustee
branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com

Michael D Breslauer on behalf of Creditor Hunt Spine Institute, Inc.; mbreslauer@swsslaw.com, wyones@swsslaw.com;
mbreslauer@ecf.courtdrive.com; wyones@ecf.courtdrive.com

Chane Buck on behalf of Interested Party Courtesy NEF cbuck@jonesday.com

Lori A Butler on behalf of Creditor Pension Benefit Guaranty Corporation butler.lori@pbgc.gov, efile@pbgc.gov

Howard Camhi on behalf of Creditor The Huntington National Bank hcamhi@ecjlaw.com,
tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com

Barry A Chatz on behalf of Creditor Alcon Vision, LLC barry.chatz@saul.com, jurate.medziak@saul.com

Shirley Cho on behalf of Attorney Pachulski Stang Ziehl & Jones LLP scho@pszjlaw.com

Shirley Cho on behalf of Debtor Verity Health System of California, Inc. scho@pszjlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 15 of 33


Shawn M Christianson on behalf of Creditor Oracle America, Inc. cmcintire@buchalter.com,
schristianson@buchalter.com

Shawn M Christianson on behalf of Interested Party Courtesy NEF cmcintire@buchalter.com,
schristianson@buchalter.com

Louis J. Cisz, III on behalf of Creditor El Camino Hospital lcisz@nixonpeabody.com, jzic@nixonpeabody.com

Louis J. Cisz, III on behalf of Creditor El Camino Medical Associates, P.C. lcisz@nixonpeabody.com,
jzic@nixonpeabody.com

Leslie A Cohen on behalf of Defendant HERITAGE PROVIDER NETWORK, INC., a California corporation,
leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;odalys@lesliecohenlaw.com

Kevin Collins on behalf of Creditor Roche Diagnostics Corporation kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com

David N Crapo on behalf of Creditor Sharp Electronics Corporation dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com

Mariam Danielyan on behalf of Creditor Aida Iniguez md@danielyanlawoffice.com, danielyan.mar@gmail.com

Mariam Danielyan on behalf of Creditor Francisco Iniguez md@danielyanlawoffice.com, danielyan.mar@gmail.com

Brian L Davidoff on behalf of Creditor Abbott Laboratories Inc. bdavidoff@greenbergglusker.com,
calendar@greenbergglusker.com; jking@greenbergglusker.com

Brian L Davidoff on behalf of Interested Party Alere Informaties, Inc. bdavidoff@greenbergglusker.com,
calendar@greenbergglusker.com; jking@greenbergglusker.com

Brian L Davidoff on behalf of Interested Party CO Architects bdavidoff@greenbergglusker.com,
calendar@greenbergglusker.com; jking@greenbergglusker.com

Aaron Davis on behalf of Creditor US Foods, Inc. aaron.davis@bryancave.com, kat.flaherty@bryancave.com

Lauren A Deeb on behalf of Creditor McKesson Corporation lauren.deeb@nelsonmullins.com,
maria.domingo@nelsonmullins.com



Lauren A Deeb on behalf of Creditor McKesson Technologies, Inc. n/k/a Change Health Care Technologies, LLC
lauren.deeb@nelsonmullins.com, maria.domingo@nelsonmullins.com

Daniel Denny on behalf of Creditor Committee Official Committee of Unsecured Creditors of Verity Health System of
California, Inc., et al.; ddenny@milbank.com

Anthony Dutra on behalf of Creditor Local Initiative Health Authority for Los Angeles County, operating and doing
business as L.A. Care Health Plan; adutra@hansonbridgett.com

Anthony Dutra on behalf of Defendant LOCAL INITIATIVE HEALTH AUTHORITY FOR LOS ANGELES COUNTY
DBA L.A. CARE HEALTH PLAN, an independent local public agency adutra@hansonbridgett.com

Kevin M Eckhardt on behalf of Creditor C. R. Bard, Inc., kevin.eckhardt@gmail.com, keckhardt@hunton.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 16 of 33


Kevin M Eckhardt on behalf of Creditor Eurofins VRL, Inc., kevin.eckhardt@gmail.com, keckhardt@hunton.com

Kevin M Eckhardt on behalf of Creditor Smith & Nephew, Inc., kevin.eckhardt@gmail.com, keckhardt@hunton.com

Lei Lei Wang Ekvall on behalf of Creditor Cardinal Health; lekvall@swelawfirm.com, lgarrett@swelawfirm.com;
gcruz@swelawfirm.com; jchung@swelawfirm.com

David K Eldan on behalf of Interested Party Attorney General For The State Of Ca, david.eldan@doj.ca.gov,
teresa.depaz@doj.ca.gov

David K Eldan on behalf of Interested Party Xavier Becerra, Attorney General of California david.eldan@doj.ca.gov,
teresa.depaz@doj.ca.gov

Andy J Epstein on behalf of Creditor Ivonne Engelman taxcpaesq@gmail.com

Andy J Epstein on behalf of Creditor Rosa Carcamo taxcpaesq@gmail.com

Andy J Epstein on behalf of Interested Party Courtesy NEF taxcpaesq@gmail.com

Richard W Esterkin on behalf of Creditor Zimmer US, Inc. richard.esterkin@morganlewis.com

Christine R Etheridge on behalf of Creditor Fka GE Capital Wells Fargo Vendor Financial Services, LLC
christine.etheridge@ikonfin.com

M Douglas Flahaut on behalf of Creditor Medline Industries, Inc. flahaut.douglas@arentfox.com

Michael G Fletcher on behalf of Interested Party Courtesy NEF mfletcher@frandzel.com, sking@frandzel.com

Joseph D Frank on behalf of Creditor Experian Health fka Passport Health Communications Inc jfrank@fgllp.com,
mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com

Joseph D Frank on behalf of Creditor Experian Health, Inc.; jfrank@fgllp.com, mmatlock@fgllp.com; csmith@fgllp.com;
jkleinman@fgllp.com;csucic@fgllp.com

William B Freeman on behalf of Creditor Health Net of California, Inc. bill.freeman@kattenlaw.com,
nicole.jones@kattenlaw.com; ecf.lax.docket@kattenlaw.com

Eric J Fromme on behalf of Creditor CHHP Holdings II, LLC efromme@tocounsel.com, lchapman@tocounsel.com;
sschuster@tocounsel.com

Eric J Fromme on behalf of Creditor CPH Hospital Management, LLC efromme@tocounsel.com;
lchapman@tocounsel.com; sschuster@tocounsel.com

Eric J Fromme on behalf of Creditor Eladh, L.P.; efromme@tocounsel.com;
lchapman@tocounsel.com;sschuster@tocounsel.com

Eric J Fromme on behalf of Creditor Gardena Hospital L.P. efromme@tocounsel.com,
lchapman@tocounsel.com;sschuster@tocounsel.com

Amir Gamliel on behalf of Creditor Parallon Revenue Cycle Services, Inc. f/k/a The Outsource Group, Inc. amir-gamliel-
9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 17 of 33


Amir Gamliel on behalf of Creditor Quadramed Affinity Corporation and Picis Clinical Solutions Inc. amir-gamliel-
9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com

Jeffrey K Garfinkle on behalf of Creditor McKesson Corporation jgarfinkle@buchalter.com; docket@buchalter.com;
dcyrankowski@buchalter.com

Jeffrey K Garfinkle on behalf of Interested Party Courtesy NEF jgarfinkle@buchalter.com; docket@buchalter.com;
dcyrankowski@buchalter.com

Thomas M Geher on behalf of Special Counsel Jeffer Mangles Butler & Mitchell LLP tmg@jmbm.com,
bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com

Lawrence B Gill on behalf of Interested Party Courtesy NEF lgill@nelsonhardiman.com, rrange@nelsonhardiman.com

Paul R. Glassman on behalf of Creditor Long Beach Memorial Medical Center pglassman@sycr.com

Matthew A Gold on behalf of Creditor Argo Partners courts@argopartners.net

Eric D Goldberg on behalf of Creditor Otsuka Pharmaceutical Development & Commercialization, Inc.
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Marshall F Goldberg on behalf of Attorney c/o Glass & Goldberg PHILLIPS MEDICAL CAPITAL
mgoldberg@glassgoldberg.com, jbailey@glassgoldberg.com

Richard H Golubow on behalf of Creditor Anil Jain

rgolubow@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Catherine Wolferd

rgolubow@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Roseann Gonzalez

rgolubow@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com

David Guess on behalf of Creditor Medtronic USA, Inc. dguess@bienertkatzman.com,
4579179420@filings.docketbird.com

David Guess on behalf of Creditor NTT DATA Services Holding Corporation dguess@bienertkatzman.com,
4579179420@filings.docketbird.com

Anna Gumport on behalf of Interested Party Medical Office Buildings of California, LLC agumport@sidley.com

Melissa T Harris on behalf of Creditor Pension Benefit Guaranty Corporation harris.melissa@pbgc.gov, efile@pbgc.gov

James A Hayes, Jr on behalf of Creditor Royal West Development, Inc. jhayes@jamesahayesaplc.com

Michael S Held on behalf of Creditor Medecision, Inc. mheld@jw.com

Lawrence J Hilton on behalf of Creditor Cerner Corporation


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 18 of 33


lhilton@onellp.com,
lthomas@onellp.com,info@onellp.com,rgolder@onellp.com,lhyska@onellp.com,nlichtenberger@onellp.com

Robert M Hirsh on behalf of Creditor Medline Industries, Inc. Robert.Hirsh@arentfox.com

Robert M Hirsh on behalf of Creditor Committee Official Committee of Unsecured Creditors of Verity Health System of
California, Inc., et al.

Robert.Hirsh@arentfox.com

Florice Hoffman on behalf of Creditor National Union of Healthcare Workers fhoffman@socal.rr.com,
floricehoffman@gmail.com

Lee F Hoffman on behalf of Creditor Anthony Barajas leehoffmanjd@gmail.com, lee@fademlaw.com

Lee F Hoffman on behalf of Creditor Sydney Thomson leehoffmanjd@gmail.com, lee@fademlaw.com

Michael Hogue on behalf of Creditor Medical Anesthesia Consultants Medical Group, Inc. hoguem@gtlaw.com,
SFOLitDock@gtlaw.com;navarrom@gtlaw.com

Michael Hogue on behalf of Creditor Workday, Inc. hoguem@gtlaw.com,
SFOLitDock@gtlaw.com;navarrom@gtlaw.com

Matthew B Holbrook on behalf of Interested Party Courtesy NEF mholbrook@sheppardmullin.com,
mmanns@sheppardmullin.com

David I Horowitz on behalf of Creditor Conifer Health Solutions, LLC david.horowitz@kirkland.com,

keith.catuara@kirkland.com;terry.ellis@kirkland.com;elsa.banuelos@kirkland.com;ivon.granados@kirkland.com

Brian D Huben on behalf of Creditor Southeast Medical Center, LLC and Slauson Associates of Huntington Park, LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

Joan Huh on behalf of Creditor California Dept. of Tax and Fee Administration joan.huh@cdtfa.ca.gov

Benjamin Ikuta on behalf of Creditor Bill Ma bikuta@hml.law, aoremus@hml.law

Lawrence A Jacobson on behalf of Creditor Michael Pacelli laj@cohenandjacobson.com

John Mark Jennings on behalf of Creditor GE HFS, LLC johnmark.jennings@kutakrock.com, mary.clark@kutakrock.com

Monique D Jewett-Brewster on behalf of Creditor Paragon Mechanical, Inc. mjb@hopkinscarley.com,
eamaro@hopkinscarley.com

Crystal Johnson on behalf of Debtor Verity Medical Foundation M46380@ATT.COM

Gregory R Jones on behalf of Interested Party County of Santa Clara gjones@mwe.com, rnhunter@mwe.com

Jeff D Kahane on behalf of Creditor The Chubb Companies jkahane@duanemorris.com, dmartinez@duanemorris.com

Jeff D Kahane on behalf of Interested Party The Chubb Companies jkahane@duanemorris.com,
dmartinez@duanemorris.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 19 of 33


Steven J Kahn on behalf of Debtor Verity Health System of California, Inc. skahn@pszyjw.com

Steven J Kahn on behalf of Plaintiff ST. FRANCIS MEDICAL CENTER, a California nonprofit public benefit
corporation skahn@pszyjw.com

Steven J Kahn on behalf of Plaintiff ST. VINCENT MEDICAL CENTER, a California nonprofit public benefit
corporation skahn@pszyjw.com

Steven J Kahn on behalf of Plaintiff VERITY HEALTH SYSTEM OF CALIFORNIA, INC., a California nonprofit public
benefit corporation

skahn@pszyjw.com

Cameo M Kaisler on behalf of Creditor Pension Benefit Guaranty Corporation salembier.cameo@pbgc.gov,
efile@pbgc.gov

Ivan L Kallick on behalf of Interested Party Ivan Kallick ikallick@manatt.com, ihernandez@manatt.com



Ori Katz on behalf of Creditor Sunquest Information Systems, Inc.

okatz@sheppardmullin.com,
cshulman@sheppardmullin.com;ezisholtz@sheppardmullin.com;lsegura@sheppardmullin.com

Payam Khodadadi on behalf of Creditor Aetna Life Insurance Company pkhodadadi@mcguirewoods.com,
dkiker@mcguirewoods.com

Christian T Kim on behalf of Creditor Irene Rodriguez ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Jane Kim on behalf of Creditor County of San Mateo jkim@kellerbenvenutti.com

Monica Y Kim on behalf of Health Care Ombudsman Jacob Nathan Rubin myk@lnbrb.com, myk@ecf.inforuptcy.com

Gary E Klausner on behalf of Interested Party Courtesy NEF gek@lnbyb.com

Gary E Klausner on behalf of Interested Party Strategic Global Management, Inc. gek@lnbyb.com

Nicholas A Koffroth on behalf of Debtor Verity Health System of California, Inc. nick.koffroth@dentons.com,
chris.omeara@dentons.com

Nicholas A Koffroth on behalf of Debtor In Possession VERITY HEALTH SYSTEM OF CALIFORNIA, INC., a
California nonprofit public benefit corporation

nick.koffroth@dentons.com, chris.omeara@dentons.com

Nicholas A Koffroth on behalf of Debtor In Possession Verity Health System of California, Inc.
nick.koffroth@dentons.com, chris.omeara@dentons.com

Joseph A Kohanski on behalf of Creditor California Nurses Association jkohanski@bushgottlieb.com,
kprestegard@bushgottlieb.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 20 of 33


Joseph A Kohanski on behalf of Creditor United Nurses Associations of CA/Union of Health Care Professionals
jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com

Darryl S Laddin on behalf of Creditor c/o Darryl S. Laddin Sysco Los Angeles, Inc. bkrfilings@agg.com

Robert S Lampl on behalf of Creditor Surgical Information Systems, LLC advocate45@aol.com, rlisarobinsonr@aol.com

Robert S Lampl on behalf of Creditor c/o Darryl S. Laddin Sysco Los Angeles, Inc. advocate45@aol.com,
rlisarobinsonr@aol.com

Richard A Lapping on behalf of Creditor Retirement Plan for Hospital Employees richard@lappinglegal.com

Paul J Laurin on behalf of Creditor 3M Corporation plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com



Paul J Laurin on behalf of Creditor Roche Diagnostics Corporation plaurin@btlaw.com,
slmoore@btlaw.com;jboustani@btlaw.com

Nathaniel M Leeds on behalf of Creditor Christopher Steele nathaniel@mitchelllawsf.com, sam@mitchelllawsf.com

David E Lemke on behalf of Creditor ALLY BANK

david.lemke@wallerlaw.com, chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com

Lisa Lenherr on behalf of Creditor Varian Medical Systems, Inc. llenherr@wendel.com, bankruptcy@wendel.com

Elan S Levey on behalf of Creditor Centers for Medicare and Medicaid Services elan.levey@usdoj.gov,
louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor Federal Communications Commission elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor Pension Benefit Guaranty Corporation elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor United States Department of Health and Human Services elan.levey@usdoj.gov,
louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor United States Of America elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor United States of America, on behalf of the Federal Communications Commission
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Tracy L Mainguy on behalf of Creditor Stationary Engineers Local 39 bankruptcycourtnotices@unioncounsel.net,
tmainguy@unioncounsel.net

Tracy L Mainguy on behalf of Creditor Stationary Engineers Local 39 Health and Welfare Trust Fund
bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net

Tracy L Mainguy on behalf of Creditor Stationary Engineers Local 39 Pension Trust Fund
bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net

Samuel R Maizel on behalf of Debtor De Paul Ventures - San Jose Dialysis, LLC samuel.maizel@dentons.com,

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 21 of 33


alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Debtor De Paul Ventures, LLC samuel.maizel@dentons.com,

alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Debtor O'Connor Hospital Foundation samuel.maizel@dentons.com,

alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Debtor St. Francis Medical Center of Lynwood Foundation samuel.maizel@dentons.com,

alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Debtor St. Vincent Foundation samuel.maizel@dentons.com,

alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Debtor Verity Business Services samuel.maizel@dentons.com,

alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Debtor Verity Health System of California, Inc. samuel.maizel@dentons.com,

alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Debtor Verity Holdings, LLC samuel.maizel@dentons.com,

alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Debtor Verity Medical Foundation samuel.maizel@dentons.com,

alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Debtor In Possession VERITY HEALTH SYSTEM OF CALIFORNIA, INC., a California
nonprofit public benefit corporation

samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Debtor In Possession Verity Health System of California, Inc.
samuel.maizel@dentons.com,

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 22 of 33


 alicia.aguilar@dentons.com; docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com; joan.mack

Samuel R Maizel on behalf of Financial Advisor Berkeley Research Group LLC samuel.maizel@dentons.com,

alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Samuel R Maizel on behalf of Plaintiff Verity Health System of California, Inc. samuel.maizel@dentons.com,

alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack

Alvin Mar on behalf of U.S. Trustee United States Trustee (LA) alvin.mar@usdoj.gov

Craig G Margulies on behalf of Creditor Hooper Healthcare Consulting LLC

Craig@MarguliesFaithlaw.com,
Victoria@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Dana@marguliesfaithlaw.com

Craig G Margulies on behalf of Interested Party Courtesy NEF

Craig@MarguliesFaithlaw.com,
Victoria@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Dana@marguliesfaithlaw.com

Hutchison B Meltzer on behalf of Interested Party Attorney General For The State Of Ca hutchison.meltzer@doj.ca.gov,
Alicia.Berry@doj.ca.gov

Christopher Minier on behalf of Creditor Belfor USA Group, Inc. becky@ringstadlaw.com, arlene@ringstadlaw.com

John A Moe, II on behalf of Attorney Dentons US LLP john.moe@dentons.com, derry.kalve@dentons.com

John A Moe, II on behalf of Debtor O'Connor Hospital john.moe@dentons.com, derry.kalve@dentons.com

John A Moe, II on behalf of Debtor O'Connor Hospital Foundation john.moe@dentons.com, derry.kalve@dentons.com

John A Moe, II on behalf of Debtor Seton Medical Center john.moe@dentons.com, derry.kalve@dentons.com

John A Moe, II on behalf of Debtor St. Francis Medical Center john.moe@dentons.com, derry.kalve@dentons.com

John A Moe, II on behalf of Debtor St. Francis Medical Center of Lynwood Foundation john.moe@dentons.com,
derry.kalve@dentons.com

John A Moe, II on behalf of Debtor St. Louise Regional Hospital john.moe@dentons.com, derry.kalve@dentons.com

John A Moe, II on behalf of Debtor St. Vincent Dialysis Center, Inc. john.moe@dentons.com, derry.kalve@dentons.com

John A Moe, II on behalf of Debtor St. Vincent Foundation john.moe@dentons.com, derry.kalve@dentons.com

John A Moe, II on behalf of Debtor Verity Health System of California, Inc. john.moe@dentons.com,
derry.kalve@dentons.com

John A Moe, II on behalf of Debtor Verity Medical Foundation john.moe@dentons.com, derry.kalve@dentons.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 23 of 33


John A Moe, II on behalf of Defendant St. Francis Medical Center john.moe@dentons.com, derry.kalve@dentons.com

John A Moe, II on behalf of Defendant Verity Health System of California Inc john.moe@dentons.com,
derry.kalve@dentons.com

Susan I Montgomery on behalf of Creditor AppleCare Medical Group susan@simontgomerylaw.com,

assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.com

Susan I Montgomery on behalf of Creditor AppleCare Medical Group St. Francis, Inc. susan@simontgomerylaw.com,
assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.com

Susan I Montgomery on behalf of Creditor AppleCare Medical Group, Inc. susan@simontgomerylaw.com,

assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.com

Susan I Montgomery on behalf of Creditor AppleCare Medical Management, LLC susan@simontgomerylaw.com,

assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.com

Susan I Montgomery on behalf of Interested Party All Care Medical Group, Inc. susan@simontgomerylaw.com,

assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.com

Monserrat Morales on behalf of Interested Party Courtesy NEF

Monsi@MarguliesFaithLaw.com,
Victoria@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Dana@marguliesfaithlaw.com

Kevin H Morse on behalf of Creditor Alcon Vision, LLC kmorse@clarkhill.com, blambert@clarkhill.com

Kevin H Morse on behalf of Creditor Shared Imaging, LLC kmorse@clarkhill.com, blambert@clarkhill.com

Kevin H Morse on behalf of Interested Party Courtesy NEF kmorse@clarkhill.com, blambert@clarkhill.com

Marianne S Mortimer on behalf of Creditor Premier, Inc. mmartin@jmbm.com

Tania M Moyron on behalf of Debtor De Paul Ventures - San Jose Dialysis, LLC tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor De Paul Ventures, LLC tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor O'Connor Hospital tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor O'Connor Hospital Foundation tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor Saint Louise Regional Hospital Foundation tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 24 of 33


Tania M Moyron on behalf of Debtor Seton Medical Center tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor Seton Medical Center Foundation tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor St. Francis Medical Center tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor St. Francis Medical Center of Lynwood Foundation tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor St. Louise Regional Hospital

tania.moyron@dentons.com, chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor St. Vincent Dialysis Center, Inc. tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor St. Vincent Foundation tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor St. Vincent Medical Center tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor Verity Business Services tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

Tania M Moyron on behalf of Debtor Verity Health System of California, Inc. tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com



Tania M Moyron on behalf of Debtor Verity Holdings, LLC tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com



Tania M Moyron on behalf of Debtor Verity Medical Foundation tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com



Tania M Moyron on behalf of Debtor In Possession VERITY HEALTH SYSTEM OF CALIFORNIA, INC., a California
nonprofit public benefit corporation

tania.moyron@dentons.com, chris.omeara@dentons.com;nick.koffroth@dentons.com



Tania M Moyron on behalf of Debtor In Possession Verity Health System of California, Inc. tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 25 of 33




Tania M Moyron on behalf of Defendant St. Francis Medical Center tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com



Tania M Moyron on behalf of Defendant Verity Health System of California Inc tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com



Tania M Moyron on behalf of Plaintiff Verity Health System of California, Inc. tania.moyron@dentons.com,
chris.omeara@dentons.com;nick.koffroth@dentons.com



Alan I Nahmias on behalf of Creditor Experian Health fka Passport Health Communications Inc
anahmias@mbnlawyers.com, jdale@mbnlawyers.com



Alan I Nahmias on behalf of Creditor Experian Health, Inc anahmias@mbnlawyers.com, jdale@mbnlawyers.com



Alan I Nahmias on behalf of Interested Party Courtesy NEF anahmias@mbnlawyers.com, jdale@mbnlawyers.com



Alan I Nahmias on behalf of Interested Party Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com



Akop J Nalbandyan on behalf of Creditor Jason Michael Shank jnalbandyan@LNtriallawyers.com,
cbautista@LNtriallawyers.com



Jennifer L Nassiri on behalf of Creditor Old Republic Insurance Company, et al jennifernassiri@quinnemanuel.com



Charles E Nelson on behalf of Interested Party Wells Fargo Bank, National Association, as indenture trustee
nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com



Sheila Gropper Nelson on behalf of Creditor Golden GatePerfusion Inc shedoesbklaw@aol.com

Mark A Neubauer on behalf of Creditor Angeles IPA A Medical Corporation mneubauer@carltonfields.com,


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 26 of 33


mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.com;ecf
la@carltonfields



Mark A Neubauer on behalf of Creditor St. Vincent IPA Medical Corporation mneubauer@carltonfields.com,

mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.com;ecf
la@carltonfields



Mark A Neubauer on behalf of Interested Party Courtesy NEF mneubauer@carltonfields.com,

mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.com;ecf
la@carltonfields



Fred Neufeld on behalf of Creditor Premier, Inc. fneufeld@sycr.com



Nancy Newman on behalf of Creditor SmithGroup, Inc.

nnewman@hansonbridgett.com, ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com



Bryan L Ngo on behalf of Interested Party All Care Medical Group, Inc

bngo@fortislaw.com,
BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com



Bryan L Ngo on behalf of Interested Party All Care Medical Group, Inc.

bngo@fortislaw.com,
BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com



Abigail V O'Brient on behalf of Creditor UMB Bank, N.A., as master indenture trustee and Wells Fargo Bank, National
Association, as indenture trustee

avobrient@mintz.com,
docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@mintz.com



Abigail V O'Brient on behalf of Defendant UMB Bank, National Association

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 27 of 33


avobrient@mintz.com,
docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@mintz.com



Abigail V O'Brient on behalf of Interested Party Courtesy NEF

avobrient@mintz.com,
docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@mintz.com



John R OKeefe, Jr on behalf of Creditor The Huntington National Bank jokeefe@metzlewis.com, slohr@metzlewis.com



Scott H Olson on behalf of Creditor NFS Leasing Inc

solson@vedderprice.com, jcano@vedderprice.com,jparker@vedderprice.com;scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com



Giovanni Orantes on behalf of Creditor Seoul Medical Group Inc go@gobklaw.com, gorantes@orantes-

law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com



Giovanni Orantes on behalf of Other Professional Orantes Law Firm, P.C. go@gobklaw.com, gorantes@orantes-

law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com



Keith C Owens on behalf of Creditor Messiahic Inc., a California corporation d/b/a PayJunction kowens@venable.com,
khoang@venable.com



R Gibson Pagter, Jr. on behalf of Creditor Princess & Kehau Naope gibson@ppilawyers.com,
ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com



Paul J Pascuzzi on behalf of Creditor Toyon Associates, Inc. ppascuzzi@ffwplaw.com



Lisa M Peters on behalf of Creditor GE HFS, LLC lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 28 of 33


Christopher J Petersen on behalf of Creditor Infor (US), Inc. cjpetersen@blankrome.com, gsolis@blankrome.com



Mark D Plevin on behalf of Creditor Medimpact Healthcare Systems mplevin@crowell.com, cromo@crowell.com



Mark D Plevin on behalf of Interested Party Courtesy NEF mplevin@crowell.com, cromo@crowell.com



Steven G. Polard on behalf of Creditor Schwalb Consulting, Inc.

spolard@ch-law.com, calendar-lao@rmkb.com;melissa.tamura@rmkb.com;anthony.arriola@rmkb.com



David M Powlen on behalf of Creditor Roche Diagnostics Corporation david.powlen@btlaw.com, pgroff@btlaw.com



Christopher E Prince on behalf of Creditor Kaiser Foundation Hospitals

cprince@lesnickprince.com, jmack@lesnickprince.com;erivas@lesnickprince.com;cprince@ecf.courtdrive.com



Lori L Purkey on behalf of Creditor Stryker Corporation bareham@purkeyandassociates.com



William M Rathbone on behalf of Interested Party Cigna Healthcare of California, Inc., and Llife Insurance Company of
North America wrathbone@grsm.com, jmydlandevans@grsm.com;sdurazo@grsm.com



Jason M Reed on behalf of Defendant U.S. Bank National Association Jason.Reed@Maslon.com



Jason M Reed on behalf of Interested Party Courtesy NEF Jason.Reed@Maslon.com



Michael B Reynolds on behalf of Creditor Blue Shield of California Promise Health Plan fka Care1st Health Plan
mreynolds@swlaw.com, kcollins@swlaw.com



Michael B Reynolds on behalf of Creditor California Physicians' Service dba Blue Shield of California
mreynolds@swlaw.com, kcollins@swlaw.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 29 of 33




Michael B Reynolds on behalf of Creditor Care 1st Health Plan mreynolds@swlaw.com, kcollins@swlaw.com



Michael B Reynolds on behalf of Interested Party Courtesy NEF mreynolds@swlaw.com, kcollins@swlaw.com



J. Alexandra Rhim on behalf of Creditor University of Southern California arhim@hrhlaw.com



Emily P Rich on behalf of Creditor LYNN C. MORRIS, HILDA L. DAILY AND NOE GUZMAN
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net



Emily P Rich on behalf of Creditor SEIU United Healthcare Workers - West erich@unioncounsel.net,
bankruptcycourtnotices@unioncounsel.net



Emily P Rich on behalf of Creditor Stationary Engineers Local 39 erich@unioncounsel.net,
bankruptcycourtnotices@unioncounsel.net



Emily P Rich on behalf of Creditor Stationary Engineers Local 39 Health and Welfare Trust Fund
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net



Emily P Rich on behalf of Creditor Stationary Engineers Local 39 Pension Trust Fund erich@unioncounsel.net,
bankruptcycourtnotices@unioncounsel.net



Robert A Rich on behalf of Creditor C. R. Bard, Inc., candonian@huntonak.com



Robert A Rich on behalf of Creditor Eurofins VRL, Inc., candonian@huntonak.com

Robert A Rich on behalf of Creditor Smith & Nephew, Inc., candonian@huntonak.com



Robert A Rich on behalf of Creditor VRL, Inc as successor to and assignee of Viracor-IBT Laboratories, Inc and Eurofins
VRL Los Angeles, Inc., candonian@huntonak.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 30 of 33


Lesley A Riis on behalf of Creditor Lesley c/o Riis lriis@dpmclaw.com



Debra Riley on behalf of Creditor California Statewide Communities Development Authority driley@allenmatkins.com



Jason E Rios on behalf of Creditor Toyon Associates, Inc. jrios@ffwplaw.com, scisneros@ffwplaw.com



Julie H Rome-Banks on behalf of Creditor Bay Area Surgical Management, LLC julie@bindermalter.com



Mary H Rose on behalf of Interested Party Courtesy NEF mrose@buchalter.com



Megan A Rowe on behalf of Interested Party Courtesy NEF mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com

Nathan A Schultz on behalf of Creditor Swinerton Builders nschultz@goodwinlaw.com

Nathan A Schultz on behalf of Interested Party Microsoft Corporation nschultz@goodwinlaw.com

William Schumacher on behalf of Creditor Verity MOB Financing II LLC wschumacher@jonesday.com

William Schumacher on behalf of Creditor Verity MOB Financing LLC wschumacher@jonesday.com

Mark A Serlin on behalf of Creditor RightSourcing, Inc. ms@swllplaw.com, mor@swllplaw.com

Seth B Shapiro on behalf of Creditor United States Department of Health and Human Services seth.shapiro@usdoj.gov

David B Shemano on behalf of Creditor Ernesto Madrigal dshemano@shemanolaw.com

David B Shemano on behalf of Creditor Iris Lara dshemano@shemanolaw.com

David B Shemano on behalf of Creditor Jarmaine Johns dshemano@shemanolaw.com

David B Shemano on behalf of Creditor Tanya Llera dshemano@shemanolaw.com

David B Shemano on behalf of Creditor Waheed Wahidi dshemano@shemanolaw.com

Joseph Shickich on behalf of Interested Party Microsoft Corporation jshickich@riddellwilliams.com

Mark Shinderman on behalf of Defendant U.S. Bank National Association

mshinderman@milbank.com, dmuhrez@milbank.com;dlbatie@milbank.com

Mark Shinderman on behalf of Plaintiff Official Committee of Unsecured Creditors of Verity Health System of
California, Inc., et al. mshinderman@milbank.com, dmuhrez@milbank.com;dlbatie@milbank.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 31 of 33


Rosa A Shirley on behalf of Interested Party Courtesy NEF

rshirley@nelsonhardiman.com, ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;rrange@nelsonhardiman.com

Rosa A Shirley on behalf of Special Counsel Nelson Hardiman LLP

rshirley@nelsonhardiman.com, ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;rrange@nelsonhardiman.com

Kyrsten Skogstad on behalf of Creditor California Nurses Association kskogstad@calnurses.org, rcraven@calnurses.org

Michael St James on behalf of Interested Party Medical Staff of Seton Medical Center ecf@stjames-law.com

Andrew Still on behalf of Creditor California Physicians' Service dba Blue Shield of California astill@swlaw.com,
kcollins@swlaw.com

Andrew Still on behalf of Creditor Care 1st Health Plan astill@swlaw.com, kcollins@swlaw.com

Andrew Still on behalf of Interested Party Courtesy NEF astill@swlaw.com, kcollins@swlaw.com

Jason D Strabo on behalf of Creditor U.S. Bank National Association, not individually, but as Indenture Trustee
jstrabo@mwe.com, cfuraha@mwe.com

Jason D Strabo on behalf of Defendant U.S. Bank National Association jstrabo@mwe.com, cfuraha@mwe.com

Sabrina L Streusand on behalf of Creditor NTT DATA Services Holding Corporation Streusand@slollp.com

Ralph J Swanson on behalf of Creditor O'Connor Building LLC ralph.swanson@berliner.com, sabina.hall@berliner.com

Michael A Sweet on behalf of Creditor Swinerton Builders msweet@foxrothschild.com,
swillis@foxrothschild.com;pbasa@foxrothschild.com

Michael A Sweet on behalf of Interested Party Microsoft Corporation msweet@foxrothschild.com,
swillis@foxrothschild.com;pbasa@foxrothschild.com

Gary F Torrell on behalf of Interested Party Courtesy NEF gtorrell@health-law.com

United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

Cecelia Valentine on behalf of Creditor National Labor Relations Board cecelia.valentine@nlrb.gov

Matthew S Walker on behalf of Creditor Stanford Blood Center, LLC matthew.walker@pillsburylaw.com,
renee.evans@pillsburylaw.com,docket@pillsburylaw.com

Matthew S Walker on behalf of Creditor Stanford Health Care matthew.walker@pillsburylaw.com,
renee.evans@pillsburylaw.com,docket@pillsburylaw.com

Matthew S Walker on behalf of Creditor Stanford Health Care Advantage matthew.walker@pillsburylaw.com,
renee.evans@pillsburylaw.com,docket@pillsburylaw.com

Matthew S Walker on behalf of Creditor The Board of Trustees of the Leland Stanford Junior University,
matthew.walker@pillsburylaw.com, renee.evans@pillsburylaw.com,docket@pillsburylaw.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 32 of 33


Matthew S Walker on behalf of Creditor University Healthcare Alliance matthew.walker@pillsburylaw.com,
renee.evans@pillsburylaw.com,docket@pillsburylaw.com

Matthew S Walker on behalf of Interested Party Matthew S Walker matthew.walker@pillsburylaw.com,
renee.evans@pillsburylaw.com,docket@pillsburylaw.com

Jason Wallach on behalf of Interested Party Courtesy NEF jwallach@ghplaw.com, g33404@notify.cincompass.com

Kenneth K Wang on behalf of Creditor California Department of Health Care Services kenneth.wang@doj.ca.gov,
Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov

Phillip K Wang on behalf of Creditor Delta Dental of California phillip.wang@rimonlaw.com,
david.kline@rimonlaw.com

Sharon Z. Weiss on behalf of Creditor US Foods, Inc. sharon.weiss@bclplaw.com, raul.morales@bclplaw.com

Adam G Wentland on behalf of Creditor CHHP Holdings II, LLC awentland@tocounsel.com, lkwon@tocounsel.com

Adam G Wentland on behalf of Creditor CPH Hospital Management, LLC awentland@tocounsel.com,
lkwon@tocounsel.com

Adam G Wentland on behalf of Creditor Eladh, L.P. awentland@tocounsel.com, lkwon@tocounsel.com

Adam G Wentland on behalf of Creditor Gardena Hospital L.P. awentland@tocounsel.com, lkwon@tocounsel.com

Latonia Williams on behalf of Creditor AppleCare Medical Group lwilliams@goodwin.com, bankruptcy@goodwin.com

Latonia Williams on behalf of Creditor AppleCare Medical Group, Inc. lwilliams@goodwin.com,
bankruptcy@goodwin.com

Latonia Williams on behalf of Creditor AppleCare Medical Management, LLC lwilliams@goodwin.com,
bankruptcy@goodwin.com

Latonia Williams on behalf of Creditor St. Francis Inc. lwilliams@goodwin.com, bankruptcy@goodwin.com

Michael S Winsten on behalf of Creditor DaVita Inc. mike@winsten.com

Michael S Winsten on behalf of Interested Party Courtesy NEF mike@winsten.com

Jeffrey C Wisler on behalf of Interested Party Cigna Healthcare of California, Inc., and Llife Insurance Company of North
America jwisler@connollygallagher.com, dperkins@connollygallagher.com

Neal L Wolf on behalf of Creditor San Jose Medical Group, Inc.

nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com

Neal L Wolf on behalf of Creditor Sports, Orthopedic and Rehabilitation Associates nwolf@hansonbridgett.com,
calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com

Neal L Wolf on behalf of Defendant LOCAL INITIATIVE HEALTH AUTHORITY FOR LOS ANGELES COUNTY
DBA L.A. CARE


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 3299 Filed 10/07/19 Entered 10/07/19 14:36:04                                       Desc
                                                  Main Document    Page 33 of 33


HEALTH PLAN, an independent local public agency, nwolf@hansonbridgett.com,
calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA) hatty.yip@usdoj.gov

Andrew J Ziaja on behalf of Interested Party Engineers and Scientists of California Local 20, IFPTE
aziaja@leonardcarder.com, sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com

Rose Zimmerman on behalf of Interested Party City of Daly City rzimmerman@dalycity.org




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
